COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Dani Roisman

Appellate case number:     01-20-00828-CV

Trial court case number: 2017-45578

Trial court:               246th District Court of Harris County

        Relator, Dani Roisman, has filed a petition for writ of mandamus challenging the trial
court’s order, signed November 22, 2020, holding him in contempt, ordering him confined, and
suspending commitment on the condition that he pays the total amount of arrearage ($44,633.43)
on or before 5:00 p.m. on January 4, 2021, and the attorney’s fees ($12,500.00), which may be
paid in equal monthly installments on the first day of January, February, March, and April, 2021.
       Relator has also requested immediate emergency relief staying the trial court’s November
22, 2020 order.
       We grant relator’s motion and order the trial court’s order signed November 22, 2020,
stayed pending disposition of this proceeding.
        We further direct real party in interest, Gavriella Roisman, to file a response to the petition
for writ of mandamus within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: ___December 21, 2020________